DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14, 19, 20, 22, 23, 25, 28, 49 and 57 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the  recites the limitation "the recipient metal complex" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recites the limitation "the magnetization catalyst" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recites the limitation "the N-herocyclic carbine (NHC) ligand" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also noted that the NHC ligands should be listed in the alternative.  Further, the claim lacks punctuation at the end of the sentence.

Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-14, 19, 20, 22, 23, 25, 28, 49 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2016/0169998).
The instant claims are directed to a method for the preparation of an imaging medium via transfer from a hyperpolarised singlet state that is not parahydrogen, said 
Warren teaches a method of hyperpolarizing heteronuclei, the method comprising: (a) combining parahydrogen, a compound comprising at least one hyperpolarizable heteronucleus, and a catalyst to form a mixture; and (b) applying a magnetic field with a strength of less than 50 µT to the mixture, thereby transferring the spin order from parahydrogen to the at least one hyperpolarizable heteronucleus (paragraph 0007).

    PNG
    media_image1.png
    410
    490
    media_image1.png
    Greyscale

FIG. 2A is a generalized representation of AA'BB' showing relevant spin-spin couplings. FIG. 2B shows a AA'BB' spin system formed by two Ir-hydride protons and two 15N sites of two exchangeable 15N-pyridines shown in the structural diagram of the activated Ir-IMes catalyst using 15N-Py substrate.
Disclosed is a method of directly transferring para-H.sub.2 polarization to heteronuclei, using extremely low magnetic fields (on the order of a microTesla), without the need of rf irradiation or pulses. This hyperpolarization strategy may be referred to as SABRE-SHEATH (SABRE in SHield Enables Alignment Transfer to Heteronuclei). The methods include using transition metal catalysts for nuclear spin polarization enhancement in neat liquids via SABRE-SHEATH (paragraph 0031).
Para-H2 singlet spin order is transferred to Py via SABRE (paragraph 0087).
Heterogeneous SABRE catalysts with the method presented here may allow preparation of pure hyperpolarized liquids because such solid phase catalysts can be separated and recycled (paragraph 0097).

While Warren does not specifically recite simultaneously introducing a recipient complex capable of binding the small molecule transference substrate, the recipient complex including a recipient substrate, such that the recipient complex and recipient substrate including the bound transference substrate is hyperpolarized, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art that a second molecule of the iridium complex within the composition can considered to be within the scope of a recipient complex as claimed, with a reasonable expectation of success.  For example, the claims do not require that the recipient complex is structurally distinct from the magnetization transfer complex.  A recipient substrate (e.g. pyridine) may bond reversibly to more than one iridium complex in solution.  
Regarding claim 4, the iridium complex meets the structural limitations of the instant claims thus it is considered that singlet state lifetime would inherently be met.
Regarding claim 6, aqueous medium is taught (paragraph 0018).
Regarding claims 12-14, homonuclear or heteronuclear SABRE may be performed (paragraph 0093).
Regarding claim 49, nicotinamide may be a suitable substrate (paragraph 0082).

Claims 1-14, 19, 20, 22, 23, 25, 28, 49 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2016/0169998) in view of Duckett (US 2011/0274626).

With regard to claim 8, Warren does not specifically recite agitation by ultrasound.
Duckett teaches selective observation of non-hydrogenative para-hydrogen induced polarisation (NH-PHIP) as enhanced magnetic resonance signals which comprises separating the thermal and longitudinal spin order states. There is also described a template comprising [Ir(COD)(NHC)(Py)]+, and analogues thereof, for use in a PHIP magnetic resonance technique and a method for its preparation.  
The entirety of the prepared fluid, the provided compound and the provided template brought together is agitated. Applying a fluid flow or fluid shear, for example, induced by shaking, in the entirety has been found to enhance spin order transfer; it is assumed that the exchange of symmetric molecules having transferred their spin polarization already, and/or the exchange of compound having received nuclear spin polarization, can be accelerated at the template in this way. Typical shaking of an NMR sample tube, which has led to an efficient spin order transfer in experiment, is a few seconds with a frequency of about 5 Hz, resulting in about 20 forth and back movements with an amplitude of several centimetres. Note that shaking can be done manually if desired or through H.sub.2 bubbling through the solution.   Alternatively, a machine-induced oscillation or vibration or a sonic or ultrasonic treatment may be applied. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide ultrasonic agitation to the para-hydrogen and template composition when the teaching of Warren is taken in view of Duckett.  One would have been 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618